DETAILED ACTION
This action is responsive to the amendment received 06 April 2022.  The amendment has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 01 November 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01 November 2021 is withdrawn.  Claims 12 and 13 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-18, 20, and 21 are allowed.
Claim 1 is allowable for at least the reasons of “a plurality of first vertical layers penetrating the electrode structure on the first region; at least one second vertical layer penetrating and supporting the electrode structure on the second region; and a plurality of bit lines crossing the electrode structure in the first region and connected to the plurality of first vertical layers, wherein the at least one second vertical layer is free of connection with any bit line, and wherein the electrodes of the first region and the electrodes of the second region comprise different conductive materials” as set forth in the claimed combination.  Claims 2-13 depend from claim 1 and are allowable for at least these reasons.

Claim 14 is allowable for at least the reasons of “a plurality of first vertical layers penetrating the electrode structure on the first region; a plurality of contact plugs on the stair step structure and connected to respective ones of the plurality of electrodes; at least one second vertical layer penetrating the electrode structure between the first region and the second region; a plurality of bit lines crossing the electrode structure in the first region and connected to the plurality of first vertical layers; and a plurality of conductive lines connected to the plurality of contact plugs, wherein the at least one second vertical layer is free of connection with any bit line, and wherein the at least one second vertical layer is spaced apart from the stair step structure” as set forth in the claimed combination.  Claims 15-18 depend from claim 14 and are allowable for at least these reasons.

Claim 20 is allowable for at least the reasons of “a plurality of first vertical layers penetrating the electrode structure on the first region; at least one second vertical layer penetrating and supporting the electrode structure on the second region; and a plurality of bit lines crossing the electrode structure in the first region and connected to the plurality of first vertical layers, wherein the at least one second vertical layer comprises a dielectric supporter and is free of connection with any bit line” as set forth in the claimed combination. Claim 21 depends from claim 20 and is allowable for at least these reasons.

The closest prior art was previously made of record (IDS filed 12/10/2019 and PTO-892 mailed 2/2/2022) and does not teach or suggest, alone or in combination, the memory devices recited in independent claims 1, 14, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822